Case 8:20-cr-00344-CEH-AEP Document1 Filed 11/17/20 Page 1 of 5 PagelD 1

UNITED STATES DISTRICT COURT .o....., | 4 pM i: 1h
MIDDLE DISTRICT OF FLORIDA eee oe EES
Eee Lian SLERK, US DISTRICT COURT

Fen -~ RIOToIPT CLO!

PDLE DISTRICT FLORIBA

mai ti Se a

TAMPA, FLORIDA
NIFA, Pee

UNITED STATES OF AMERICA “
0. 8:70 Yr 244°C ge Eg
18 U.S.C. § 2251 (a)

18 U.S.C. § 1470
SERGIO LOHAN 18 U.S.C. § 2252(a)(4)(B)

V. CASE N

INDICTMENT

 

The Grand Jury charges:

COUNT ONE

On a date unknown, but in or around the time period from December 2019 to
January 2020, in the Middle District of Florida, and elsewhere, the defendant,

SERGIO LOHAN,

did employ, use, persuade, induce, entice, and coerce a minor to engage in any
sexually explicit conduct for the purpose of producing a visual depiction of such
conduct, and the visual depiction was produced and transmitted using materials that
had been mailed, shipped, and transported in and affecting interstate and foreign

commerce, and the visual depiction was actually transported and transmitted using

—a

———

any means and facility of interstate and foreign com Th
eR

In violation of 18 U.S.C. § 2251(a) and (e).
Case 8:20-cr-00344-CEH-AEP Document1 Filed 11/17/20 Page 2 of 5 PagelD 2

COUNT TWO
On or about December 25, 2019, in the Middle District of Florida, and

elsewhere, the defendant,

SERGIO LOHAN,

using any facility and means of interstate and foreign commerce, that is, a cell phone,
did knowingly transfer obscene matter, that is, a video depicting a penis and
masturbation, to an individual who had not attained the age of 16 years.
In violation of 18 U.S.C. § 1470.
COUNT THREE
On or about September 15, 2020, in the Middle District of Florida, and
elsewhere, the defendant,
SERGIO LOHAN,
did knowingly possess a matter that contained a visual depiction that had been
produced using materials that had been shipped and transported in and affecting
interstate and foreign commerce, that is, a computer, when the production of the
visual depiction involved the use of a minor engaging in sexually explicit conduct
and the visual depiction was of such conduct.
In violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2).
FORFEITURE
1. The allegations contained in Counts One through Three are

incorporated by reference for the purpose of alleging forfeiture pursuant to the
Case 8:20-cr-00344-CEH-AEP Document1 Filed 11/17/20 Page 3 of 5 PagelD 3

provisions of 18 U.S.C. §§ 1467 and 2253.
2 Upon conviction of a violation of 18 U.S.C. § 2251(a), the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 2253:

a. Any visual depiction described in 18 U.S.C. §§ 2251, 2251A, or 2252,
2252A, 2252B, or 2260 of chapter 110 of Title 18, or any book, magazine, periodical,
film, videotape, or other matter which contains any such visual depiction, which was
produced, transported, mailed, shipped, or received in violation of chapter 110;

b. Any property, real or personal, constituting or traceable to gross profits
or other proceeds obtained from such offense; and

c. Any property, real or personal, used or intended to be used to commit
or to promote the commission of such offense or any property traceable to such
property.

3. Upon conviction of a violation of 18 U.S.C. § 1470, the defendant shall
forfeit to the United States, pursuant to 18 U.S.C. § 1467:
a. Any obscene material produced, transported, mailed, shipped, or
received in violation of Chapter 71 of Title 18;

b. Any property, real or personal, constituting or traceable to gross profits

or other proceeds obtained from the offense; and

c. Any property, real or personal, used or intended to be used to commit

or to promote the commission of the offense.
A, The property to be forfeited includes, but is not limited to, the

following: an Apple MacBook with serial number CO2PP85UFVH7.

4
3
Case 8:20-cr-00344-CEH-AEP Document 1 Filed 11/17/20 Page 4 of 5 PagelD 4

o If any of the property described above, as a result of any act or omission

of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;
é. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

subdivided without difficulty;

the United States shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p), as incorporated by 18 U.S.C. §§ 1467(b) and 2253(b).

A TRUE BILL,

MKutern

 

Foreperson

MARIA CHAPA LOPEZ
United States Attorney

Colin P. McDonell
Assistant United States Attorney

oe

Carlton C. Gammons
Assistant United States Attorney
Chief, Special Victims Section

 
FORM OBD-34
November 20

Case 8:20-cr-00344-CEH-AEP Document1 Filed 11/17/20 Page 5 of 5 PagelD 5
No.

 

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

 

THE UNITED STATES OF AMERICA

YS.

SERGIO LOHAN

 

 

INDICTMENT

Violations: 18 U.S.C. § 2251(a) and (e);
18 U.S.C. § 1470; and
18 U.S.C. § 2252(a)(4)(B) and (b)(2).

 

 

Foreperson

A truebill,
Aue bes
(

 

 

Filed in open court this 17" day

of November 2020.

 

Clerk

 

GPO 863 525

Bail $

 

 

 
